


110 HRES 1201 IH: Expressing the grave concern of the House

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1201
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Israel (for
			 himself, Mr. Knollenberg,
			 Mr. Lampson,
			 Mr. Schiff,
			 Mr. Weiner,
			 Mrs. Gillibrand,
			 Mr. Crowley,
			 Mr. Arcuri,
			 Mr. Bishop of New York,
			 Mr. Moore of Kansas,
			 Mr. Ross, Mr. Issa, Mr.
			 Radanovich, Mr. Cantor,
			 Mr. Kirk, Mr. Tiberi, Mr.
			 Nunes, and Mr. McNulty)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the grave concern of the House
		  of Representatives for Hezbollah, Syria, and Iran’s continued actions to
		  undermine the legitimate Lebanese Government of Prime Minister Fuad Siniora,
		  and their systematic violation of United Nations Security Council Resolutions
		  1559, 1680, 1701, and 1747.
	
	
		Whereas United Nations Security Council Resolution 1559
			 reaffirms the Security Council’s call for the strict respect of the
			 sovereignty, territorial integrity, unity, and political independence of
			 Lebanon, under the sole and exclusive authority of the Government of Lebanon,
			 throughout all Lebanese territory;
		Whereas United Nations Security Council Resolution 1680
			 strongly encourages the Government of Syria to delineate its border with
			 Lebanon and establish full diplomatic relations and representation;
		Whereas Lebanon has been without a president for 5 months,
			 and Hezbollah continues to block the election of a new president;
		Whereas Hezbollah has violently taken control of much of
			 Beirut;
		Whereas Prime Minister Fuad Siniora has called for
			 immediate, free and fair presidential elections without
			 prior conditions and conducted according to Lebanese
			 constitutional rules, without foreign interference and
			 influence;
		Whereas the Security Council has repeatedly called for
			 free and fair presidential elections in Lebanon in accordance with the Lebanese
			 constitution and without preconditions or foreign influence;
		Whereas Syria continues to undermine the legitimate
			 Government of Lebanon, headed by Prime Minister Siniora;
		Whereas on April 22, the Friends of Lebanon called for the
			 immediate election of a Lebanese president without prior conditions, the
			 establishment of a national unity government, and the holding of general
			 elections in conformity with an electoral law agreed by all parties, in
			 accordance with the Arab League plan;
		Whereas the Friends of Lebanon also called on all parties
			 inside and outside Lebanon to respect Lebanon’s independence and
			 sovereignty;
		Whereas the Friends of Lebanon include a robust and
			 diverse set of representatives from Egypt, France, Germany, Italy, Jordan,
			 Kuwait, Qatar, Saudi Arabia, the United Arab Emirates, the United Kingdom, and
			 the United States, along with the Secretary General of the Arab League, the
			 Secretary General of the Council of the European Union, and the Secretary
			 General of the United Nations;
		Whereas Hezbollah has established an parallel structure to
			 the elected Government of Prime Minister Siniora, which is the sole legitimate
			 authority in Lebanon;
		Whereas according to the Government of Lebanon, Hezbollah
			 maintains its own separate and secure communication network, which is
			 considered illegal;
		Whereas the Government of Lebanon regards the network as
			 illegal and an attack on the sovereignty of the
			 State;
		Whereas the United Nations Secretary General’s special
			 envoy to Lebanon reports that Hezbollah maintains a massive paramilitary
			 infrastructure separate from the State;
		Whereas Hezbollah, with extensive support from Iran and
			 Syria, has restored and enhanced its arsenal of rockets and sophisticated
			 antitank guided missiles, estimated to include 10,000 long range and 20,000
			 short range rockets, deployed both north and south of the Litani River;
		Whereas Lieutenant General Michael Maples, the director of
			 the Defense Intelligence Agency, testified before Congress in February 2008,
			 saying, Lebanese Hezbollah continues to receive weapons, training, and
			 resources from Iran;
		Whereas United Nations Security Council Resolution 1747,
			 acting under Chapter 7 of the United Nations charter, said Iran shall
			 not supply, sell, or transfer . . . any arms of related materiel and
			 all Nations shall prohibit the procurement of such items from
			 Iran;
		Whereas the United Nations Secretary General’s special
			 envoy to Lebanon has said the United Nations continues to be deeply
			 concerned by the activities of Syrian-based Popular Front for the
			 Liberation of Palestine-General Command and Fatah Al-Intifada, both of which
			 maintain significant military infrastructures within Lebanon and along the
			 border with Syria;
		Whereas both Resolutions 1559 and 1701 call for the
			 disarmament of all armed militias and foreign forces in Lebanon, and state
			 there should be no weapons or authority in Lebanon other than that of
			 the Lebanese State;
		Whereas Resolution 1701 established an enhanced United
			 Nations Interim Force in Lebanon (UNIFIL) to assist the Lebanese armed forces
			 in taking steps to disarm all armed groups in Lebanon, so that, pursuant to the
			 Lebanese cabinet decision of July 27, 2006, there will be no weapons or
			 authority in Lebanon, other than those of the Lebanese State;
		Whereas Resolution 1701 requires that States in the region
			 take the necessary measure to prevent . . . the sale or supply . . . of
			 arms and related material . . . to Lebanon, except those authorized by
			 the Government of Lebanon or by UNIFIL;
		Whereas United Nations Secretary General has called on
			 Syria and Iran to support Hezbollah’s transformation into a political
			 party;
		Whereas on numerous occasions, United Nations forces
			 identified armed Hezbollah operatives and weapons convoys, but failed to
			 intercede as authorized by United Nations rules;
		Whereas the United Nations Secretary General’s 7th
			 semiannual report on the implementation of Resolution 1559 stated that on the
			 night of March 30, 2008, United Nations troops on patrol in southern Lebanon
			 encountered unidentified armed elements but failed to take
			 action, even after being threatened at gunpoint;
		Whereas under Resolution 1701, United Nations forces in
			 Lebanon are specifically authorized to take all necessary action . . .
			 to ensure that its area of operations is not utilized for hostile activities of
			 any kind;
		Whereas Israel Defense Forces soldiers Ehud Goldwasser and
			 Eldad Regev, abducted by Hezbollah forces on July 12, 2006, have not been
			 released, as called for in Resolution 1701, and have not been permitted access
			 to the International Red Cross, as afforded to them under international law;
			 and
		Whereas on March 27, 2008, the Security Council encouraged
			 the United Nations Secretary General to continue to take steps towards the
			 establishment of the Special Tribunal for Lebanon, in order to prosecute those
			 responsible for the assassination of former Lebanese Prime Minister Rafiq
			 Hariri, and noted that the Tribunal is based on the highest
			 international standards of criminal justice: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)demands that all
			 provisions of the United Nations Security Council Resolutions be implemented,
			 including—
				(A)Hezbollah’s
			 immediate and unconditional release of Israel Defense Forces soldiers Ehud
			 Goldwasser and Eldad Regev, as mandated by Resolution 1701;
				(B)Hezbollah and
			 other armed foreign and Lebanese militia groups disband and disarm, as required
			 by Resolutions 1559 and 1701; and
				(C)the strict
			 enforcement of the arms embargo, as both Resolution 1559 and 1701 demand there
			 be no weapons in Lebanon without the consent of the Government of Lebanon, and
			 no authority other than that of the Government of Lebanon;
				(2)calls for—
				(A)the immediate
			 election of a Lebanese president without preconditions, in accordance with the
			 Lebanese constitution, and without foreign interference, as called for by the
			 Security Council;
				(B)the Security
			 Council to declare Iran and Syria in violation of Resolutions 1559, 1701, and
			 1747; and
				(C)the United Nations
			 Interim Force in Lebanon (UNIFIL) to follow its established terms of engagement
			 and take the necessary steps when confronted to disarm Hezbollah and other
			 armed elements;
				(3)expresses—
				(A)continued support
			 for the Government of Prime Minister Fuad Siniora, the sole legitimate
			 authority in Lebanon;
				(B)support for the
			 Government of Lebanon in asserting its sovereignty by extending its authority
			 throughout its territory, particularly in the southern regions;
				(C)vigorous support
			 for a democratic Lebanon, with both domestic and foreign militias permanently
			 disarmed;
				(D)support for UNIFIL
			 troops, and strong hope for the expansion of its troops to the Syrian border to
			 enforce the weapons embargo;
				(E)its deepest concern
			 that the continued failure of the international community to live up to its
			 commitments to stop Hezbollah’s rearmament could once again lead to war;
			 and
				(F)unwavering support
			 and commitment to the unconditional release of abducted Israeli soldiers;
			 and
				(4)condemns Iran and
			 Syria—
				(A)for their ongoing
			 violation of Resolutions 1559 and 1701, especially for their rearmament of
			 Hezbollah; and
				(B)for sponsoring,
			 financing, and arming terrorist organizations internationally, and specifically
			 within Lebanon.
				
